Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments are persuasive. Specifically, Kim discloses that a “created specific domain search space and general domain search space are together loaded into memory” (paragraph [0075]). However, when considering the reference as a whole, it appears that this passage simply teaches that both the created specific domain search space and the general domain search space are loaded into the memory. Once loaded, both search spaces are “together” in the memory. However, independent claims 1, 8, and 16 each require loading into a volatile memory first data corresponding to at least one first domain regarding a first user speech received through a microphone from among data classified according to a plurality of domains, and while loading the first data into volatile memory, loading at least a part of the data commonly used for the plurality of domains into the volatile memory.  In other words, claims 1, 8, and 16 require loading the at least part of the data commonly used for the plurality of domains in parallel with the loading the first data from among the data classified according to a plurality of domains.  Kim does not disclose or suggest loading both search spaces in parallel so that loading the general domain search space occurs “while” loading the specific domain search space into memory.  For these reasons, claims 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 8/25/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656